[Cite as State ex rel. Mooney v. Irving, 2011-Ohio-686.]


                                        COURT OF APPEALS
                                      HOLMES COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO, EX REL.                                        JUDGES:
SANDRA L. MOONEY                                              Hon. John W. Wise, P. J.
                                                              Hon. Julie A. Edwards, J.
        Relator                                               Hon. Patricia A. Delaney, J.

-vs-

JANE IRVING, JUDGE OF THE                                     Case No. 10 CA 021
HOLMES COUNTY MUNICIPAL
COURT

        Respondent                                            OPINION




CHARACTER OF PROCEEDING:                                   Petition for Writ of Procedendo



JUDGMENT:                                                  Denied



DATE OF JUDGMENT ENTRY:                                    February 15, 2011



APPEARANCES:

For Relator                                                For Respondent

JOSEPH F. SALZGEBER                                        STEPHEN D. KNOWLING
Post Office Box 799                                        PROSECUTING ATTORNEY
Brunswick, Ohio 44212-0799                                 CHRISTINE C. WILLIAMS
                                                           ASSISTANT PROSECUTOR
                                                           164 East Jackson Street
                                                           Millersburg, Ohio 44654
Holmes County, Case No. 10 CA 021                                                     2

Wise, P. J.

       {¶1}   Relator, Sandra Mooney, has filed a petition requesting this Court issue a

writ of procedendo compelling Judge Jane Irving of the Holmes County Municipal Court

to issue a sentencing entry in Case Number CRB 0800431.

       {¶2}   The instant complaint was filed on November 9, 2010. The trial court

issued a ruling on the motion in the criminal cases on September 14, 2010, however, it

does not appear Relator was aware of the fact the entry had been issued. Since the

filing of this Complaint, Relator has become aware of the entry and was granted leave

to pursue a delayed appeal in Holmes County Case Number 10CA22. Despite having

been granted leave to pursue the appeal, Relator has not dismissed the instant case,

therefore, we will address the merits of the petition.

       {¶3}   The Supreme Court has held, “Neither procedendo nor mandamus will

compel the performance of a duty that has already been performed. State ex rel. Grove

v. Nadel (1998), 84 Ohio St.3d 252, 253, 703 N.E.2d 304, 305.” State ex rel. Kreps v.

Christiansen (2000), 88 Ohio St.3d 313, 318, 725 N.E.2d 663, 668.

       {¶4}   Because the requested relief has already been obtained, we find the

petition for writ of procedendo is moot and deny the Petition.
Holmes County, Case No. 10 CA 021                                     3


      {¶5}   PETITION DENIED.

      {¶6}   COSTS TO RELATOR.

      {¶7}   IT IS SO ORDERED.



By: Wise, P. J.

Edwards, J., and

Delaney, J., concur.



                                    ___________________________________


                                    ___________________________________


                                    ___________________________________

                                                   JUDGES
JWW/d 0114
Holmes County, Case No. 10 CA 021                                               4


            IN THE COURT OF APPEALS FOR HOLMES COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT




STATE OF OHIO, EX REL.                       :
SANDRA L. MOONEY                             :
                                             :
       Relator                               :
                                             :
-vs-                                         :          JUDGMENT ENTRY
                                             :
JANE IRVING, JUDGE OF THE                    :
HOLMES COUNTY MUNICIPAL COURT                :
                                             :
       Respondent                            :          Case No. 10 CA 021




       For the reasons stated in our accompanying Memorandum-Opinion, the petition

for writ of procedendo is moot and the petition is denied.

       Costs assessed to Relator.




                                             ___________________________________


                                             ___________________________________


                                             ___________________________________

                                                                JUDGES